       Case 1:21-mj-00093-ZMF Document 14 Filed 05/10/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                   :
                                            :
         v.                                 : CRIMINAL NO. 21-MJ-00093(ZMF)
                                            :
 LEO CHRISTOPHER KELLY,                     :
          Defendant.                        :



                                           ORDER

        This matter having come before the Court pursuant to a Motion to Continue, upon

consent, it is therefore

        ORDERED that the parties shall appear for a Status Hearing at 1:00 p.m. on July 6,

2021, before Magistrate Judge G. Michael Harvey. It is further

        ORDERED that pursuant to 18 U.S.C. § 3161, the time from May 10, 2021 through

July 6, 2021 shall be excluded in computing the date for speedy trial in this case. The

Court finds that the ends of justice served by the granting of such continuance outweigh

the best interests of the public and the defendant in a speedy trial, as the continuance will

provide the parties with additional time to engage in pretrial negotiations.
                                                                   Robin M.
                                                                   Meriweather
                                                                   2021.05.10 18:16:53
                                               ______________________________________
                                                                   -04'00'
                                               The Honorable Robin M. Meriweather
                                               United States Magistrate Judge
